Honorable W. C. Lindsey          Opinion No. c-516
Criminal District Attorney
Jefferson County Courthouse      Re: Whether or not the
Beaumont, Texas                      "National Informer"
                                     and "National Tattler"
                                     are "daily or weekly
                                     newspaper as that term
                                     is used in Article 527,
Dear Mr. Lindsey:                    Vernon's Penal code.
         You have requested an opinion of this office as to
whether or not two publicationssubmitted to this office were
daily or weekly newspapers as that term is used In Article
527, Penal Code of Texas. The publicationssubmitted with
your request were as follows: (1) National Informer, dated
May 16, 1965; and (2) National Tattler, dated September 20,
1964.
         In your opinion request, you stated that It was
your opinion that such publicationswere weekly newspapers
as that term is used in Article 527, Penal Code of Texas,
        Article 28a, Vernon's Civil Statutes, defines a
newspaper as follows:
           "(2) The term 'newspaper'shall mean
        any news aper devoting not less than twenty-
        five (25 P per cent of its total column line-
        age to the carrying of items of general in-
        terest, published n$ less frequently than
        once each week. . ..
         A newspaper is defined In Words and Phrases as a
publication printed and distributedat regular intervals,
usually daily or weekly and containing news, opinions, ad-
vertisements,and other matters of public interest.
         Page Two of each of the above publicationsreflects
that It is published weekly by an out-of-Statepublishingfirm.
They are also shipped through the United States Mall at a
listed subscriptionrate of $7.00 per year. The masthead col-
umn refers to each of these publicationsas a newspaper.

                          -242-l-
Honorable W. C. Lindsey, Page 2, (C-516)


         An examinationof these publicationsdiscloses that
they a,reprinted In tabioia form, containingnot less than
twenty-five (25) per cent of their total column lineage to
the carrying of news Items. They also carry advertisements
and commentaries.
         Even though each of such publicationscontains artl-
cles that are reprehensible,because of the foregoing facts,
we are constrainedto agree with your legal conclusion that
the issues of such publicationssubmitted for our inspection
are weekly newspapers as that term is used. in Article 527,
Penal Code of Texas. It is to be understood that thls opinion
is limited to the issues of such publication that have been
submitted with your opinion request.
                       SUMMARY
               The issues of the National Informer
            and National Tattler submitted to this
            office for inspectionare weekly news-
            papers as that term is used in Article
            527 of Vernon's Penal Code.
                                    Very truly yours,
                                    WAGGONER CARR
                                    Attorney General of Texas




                                    Assistant Attorney General
RWN/kg:dt
APPROVED:
OPINION COMMIlTEE
W. V. Geppert, Chairman
David Longoria
Tom Routt
Carlos Vela
Wayne Rodgers
APPROVED FOR THE ATI'ORNEYGENERAL
By: T. B. Wright

                           -2428-